Citation Nr: 0800874	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-36 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date for accrued benefits 
for non-service connected widow's pension with special 
monthly pension of aid and attendance.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1941 to June 1944.  
He died in May 1995, and his widow died in February 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).


FINDING OF FACT

The veteran's surviving spouse's claim for widow's pension 
with special monthly pension of aid and attendance was 
received on November 2, 2004, and the evidence indicates that 
the surviving spouse did not receive death pension benefits 
prior to November 2, 2004.  


CONCLUSION OF LAW

The criteria for an effective date, prior to November 2, 
2004, for accrued benefits for non-service connected widow's 
pension with special monthly pension of aid and attendance 
have not been met.  38 U.S.C.A. § 5110(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.402(c)(1) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May 2005, the RO sent the appellant a letter, informing 
her of the amount of accrued benefits awarded and how that 
amount was determined.  In October 2005, the RO sent the 
appellant a statement of the case, which notified the 
appellant of  the relevant criteria and of the reasons for 
the denial of an earlier effective date for aid and 
attendance, in accord with the notice requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the appellant was not sent an independent notice 
letter, the appellant was then afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond.  Additionally, the 
Board notes that the claim relies solely on evidence already 
contained within the claims file, due to the nature of the 
claim.  Consequently, any prejudice that results from the 
lack of an independent notice letter is harmless at most.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran died in May 1995.  On November 2, 2004, the 
veteran's widow filed a claim for aid and attendance 
compensation as a surviving spouse.  In April 2005, the RO 
issued a rating decision granting aid and attendance, 
effective November 2, 2004.  The RO was subsequently informed 
that the veteran's widow died on February [redacted], 2005.  In May 
2005, the RO issued an administrative decision, granting the 
appellant accrued benefits in the amount of $1814, for the 
period beginning November 2, 2004, and ending February [redacted], 
2005.  The appellant has stated that she believes the accrued 
benefits should be retroactive to 1999, when the veteran's 
widow first met the requirements for aid and attendance 
benefits.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. 3.1000 (2007).  

In general, accrued benefits are only payable to a 
"surviving spouse" or "child."  The term "child" is 
defined as an unmarried person who is a legitimate child who 
is under the age of 18 years, or who, before reaching the age 
of 18 years, became permanently incapable of self-support, or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. 
§ 3.57.  The appellant's birth certificate is not associated 
with the claims folder, but the Board notes that the November 
2004 claim for aid and assistance did not identify any 
"children."  The record also indicates that the appellant's 
parents were wed in 1946, her sister was born in 1947, and 
she (the appellant) is married.  All of these facts indicate 
that the veteran is not a "child" as defined by VA 
regulation.  

Accrued benefits are also payable to the person who bore the 
expense of last sickness or burial.  See 38 C.F.R. 
§ 3.1000(a)(5).  In this case, the Board will assume, for the 
sake of this decision, that the appellant paid the "last 
expenses" and has standing to assert this claim.  

As stated above, the appellant asserts that an earlier 
effective date should be awarded for the grant of aid and 
attendance based on the evidence that her mother's need for 
aid and attendance began in 1999.  

38 C.F.R. § 3.402(c) states that the effective date of an 
award of aid and attendance to or for a surviving spouse is 
the date of the receipt of claim or the date entitlement 
arose, whichever is later.  However, when an award of 
dependency and indemnity compensation (DIC) or pension based 
on an original or reopened claim is effective for a period 
prior to date of receipt of the claim, any additional DIC or 
pension payable to the surviving spouse by reason of need for 
aid and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established.

In this case, the surviving spouse's claim for aid and 
attendance benefits was received on November 2, 2004.  The 
Board notes that even if entitlement to the benefit arose 
prior to November 2004, the claim was not received until 
November 2004.  The regulation provides that the later of the 
two dates (entitlement and receipt of claim) must be chosen 
as the effective date for the benefit.  Consequently, because 
the evidence indicates that the veteran's widow did not have 
DIC or pension benefits prior to November 2004, an effective 
date earlier than November 2, 2004, for the award of aid and 
attendance to a surviving spouse is not warranted.  


ORDER

An earlier effective date for accrued benefits for non-
service connected widow's pension with special monthly 
pension of aid and attendance is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


